Citation Nr: 1117848	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left knee disability, to include as secondary to the service-connected residuals of the left tibia injury.  

2.  Entitlement to service connection for a chronic right knee disability, to include as secondary to the service-connected residuals of the right tibia injury.  

3.  Entitlement to a compensable rating for the service-connected residuals of the right tibia injury.  

4.  Entitlement to a compensable rating for the service-connected residuals of the left tibia injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active service from April 1981 to December 1983.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a compensable disability evaluation for each of the Veteran's service-connected residuals of the right and left tibia injuries, and denied entitlement to service connection for his bilateral knee condition.  

The issue of entitlement to service connection for a right knee disability, to include as secondary to the service-connected residuals of the right tibia injury, as well as the issues of entitlement to compensable ratings for the service-connected residuals of the right tibia injury and left tibia injury, are, however, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue adjudicated herein has been obtained.

2.  At no time during the current appeal period has the Veteran been diagnosed with a left knee disability that is causally or etiologically related to his active duty.  


CONCLUSION OF LAW

A chronic left knee disability was not incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran a letter in March 2007 prior to the currently appealed rating decision.  Therefore, the timing requirement of the notice has been met and to decide the appeal would not be prejudicial to the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The March 2007 letter satisfied the duty to notify provisions concerning the service connection claim adjudicated herein.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter apprised him of what the evidence must show to establish entitlement to the benefit sought (e.g., the direct service connection aspect of this appeal), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2007 letter also informed the Veteran about the laws and regulations governing the assignment of disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the March 2007 correspondence did not specifically inform the Veteran of the information or evidence needed to substantiate his claim for service connection for a left knee disability on a secondary basis.  Throughout the current appeal, however, both the Veteran and his representative have asserted that the Veteran's service-connected left tibia disability has caused, or aggravated, a chronic left knee disability.  Accordingly, as the Veteran has exhibited actual knowledge of the information or evidence needed to substantiate the secondary service connection aspect this claim, the Board finds that any VCAA notification omission is harmless error.  

In addition, the duty to assist the Veteran has also been satisfied with regard to his left knee claim.  All identified and available VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Veteran was afforded a VA examination in June 2007 in connection with his claim for service connection for a bilateral knee condition in accordance with 38 C.F.R. § 3.159(c)(4).  The Board finds the report of this VA examination to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran including a discussion regarding his medical history, and a thorough physical examination of the Veteran.  While the Veteran's claims file was not available for review, the examiner was able to access relevant VA medical records through the VA computer system, and the Veteran provided the examiner with an accurate medical history regarding the condition of his lower left extremity.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In addition, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the present appeal, the Veteran contends that he suffers from a left knee disability as a result of his military service or, alternatively, as secondary to his current service-connected residuals of the left tibia injury.  See January 2007 claim and April 2011 Appellant's Brief.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for a left knee disability on either a direct, or a secondary, basis.  On the April 1981 enlistment examination, the clinical evaluation of his lower extremities was shown to be normal, and the Veteran denied any history of knee problems in his medical history report.  Review of his military records reflects he was seen at sick call multiple times throughout his years in service with complaints of pain in his bilateral ankles and legs.  An October 1982 health record shows the Veteran underwent an X-ray of his lower left leg, the findings of which "most likely represent[ed] [a] healing stress fracture of the middle shaft of the tibia."  The Veteran was seen at sick call several times in November 1982 with complaints of pain in his left leg and ankle.  He was assessed with a soft tissue injury in his left ankle, and it was recommended that he not run for three weeks.  

The Veteran was later seen at the military knee clinic in February 1983 with complaints of bilateral knee pain, and it was noted that the pain was located in the tibial tuberosity region, and greater in the right knee than in the left.  Physical examination and radiographic reports of the knees did not reveal any sign of a stress fracture.  The Veteran underwent a bone scan of his bilateral knees in May 1983, the results of which were positive for a stress fracture in both lower extremities.  The remainder of the Veteran's service treatment records reflect complaints of, and treatment for, pain in his bilateral lower shins and ankles, but are clear for any treatment for or diagnosis of a bilateral knee disability.  Upon separation, he denied experiencing any knee problems, but did note to have suffered from cramps in his legs.  Clinical evaluation of his lower extremities was shown to be normal, and he had a physical profile of L1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

Moreover, the evidence of record does not show that the Veteran sought any treatment for a left knee disorder immediately following his separation from service or indeed for many years thereafter.  Therefore, the Board finds that a left knee disability did not manifest in service or within one year thereafter.  

The Board further observes that the post-service record on appeal is similarly negative for any findings, complaints, treatment or diagnosis of a left knee disability until over two decades years after service.  In fact, the first post-service record pertaining to the Veteran's left knee is his January 2007 claim seeking service connection for his bilateral knee condition, nearly twenty-four years after service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

The Veteran's post-service treatment records reflect injuries he sustained in, and treatment he received for, his right and left lower extremities.  In July 2002, the Veteran presented at the VA medical facility (VAMC) with complaints of pain in his left ankle after injuring it during a basketball game.  He also underwent reparative surgery for a ruptured Achilles tendon in July 2002, and follow-up treatment records dated in August and September 2002 indicate that his incision was well-healed, and that the Veteran was shown to have neutral dorsiflexion and good plantar flexion.  The remainder of the Veteran's post-service records reflects findings of pain and discomfort in his right lower extremity, and is absent any mention of pain in his left knee, and clear for any treatment for, or diagnosis of a left knee disability.  

The Veteran was afforded a VA examination in June 2007, wherein the examiner interviewed the Veteran regarding his medical history, and conducted a thorough physical examination of his lower extremities.  While the Veteran's claims file was not available for review, the examiner was able to review his VA treatment records through the VA computer system.  The Veteran informed the examiner that he was stationed in Germany when he first began experiencing pain and swelling throughout the mid/distal thirds of his right and left tibia after participating in physical training running drills while wearing boots.  According to the Veteran, he was placed on a limited profile which consisted of no running, jumping or climbing until his discharge, and he has continued to experience aches and pains in both the right and left tibia throughout the years since his separation from service.  The examiner took note of the Veteran's medical history, to include his history of tears in his right and left Achilles tendon, as well his ankle injuries.  

Upon physical examination of both lower extremities, the VA examiner observed no obvious deformities, malalignments, or rotator or angular malalignments of either tibia.  There was no sign of pain, tenderness, or discomfort over the proximal, middle, or distal areas of the tibia, and the Veteran was shown to have full range of motion in both knees as well as the left ankle.  Based on his examination of the Veteran's right and left lower extremities, the examiner diagnosed with 1) a bimalleolar fracture of the left ankle 2) a post-operative repair of the left Achilles tendon and 2) a chronic rupture of the right Achilles tendon.  However, no left knee abnormalities were noted, and the examiner did not identify any current diagnosis of a left knee disability.  A review of the entire medical evidence of record is completely absent for a diagnosis of a left knee disability.  

Thus, the Veteran has not been diagnosed with a left knee disability at any point during the instant appeal period.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Because the medical evidence does not establish that the Veteran has been diagnosed with a left knee disability at any point during the pendency of his claim, the Board finds that he has not been shown to have a current left knee disability that manifested during service or is causally or etiologically related to an event, disease, or injury in service.  

In addition, the Board acknowledges the Veteran's assertions that his left knee condition is related to his military service, to include as secondary to his service-connected residuals of the left tibia injury.  The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The fact remains that the objective medical evidence of record does not demonstrate that the Veteran currently suffers from a diagnosed disorder of his left knee.  As such, service connection for a left knee disability is not warranted on a secondary basis either.  

Although the Veteran might sincerely believe that he has a left knee condition which is related to service, as a lay person, he is not competent to make such a diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Any statements by the Veteran regarding such etiology or onset do not constitute competent medical evidence on which the Board can make a service connection determination.  

Because the preponderance of the evidence is against the Veteran's claim for service connection for a chronic left knee disability on direct, and secondary bases, the benefit of the doubt provisions does not apply.  Accordingly, the Board concludes that service connection for a left knee disability is not warranted.  


ORDER

Entitlement to service connection for a chronic left knee disability, to include as secondary to the service-connected residuals of a left tibia injury, is denied.  

(CONTINUED ON NEXT PAGE)
REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The duty to assist also includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Right Knee Disability

The Veteran contends that he currently has a right knee condition that was incurred in service, and/or aggravated by his service-connected residuals of the right tibia injury.  As previously discussed above, his enlistment and separation examination reports are clear for any complaints or notations of knee problems.  The Veteran denied a history of a trick or locked knee on his April 1981 and December 1983 medical history reports, and the clinical evaluation of his lower extremities were shown to be normal during both examinations.  However, the Veteran did seek treatment at the military clinic for pain in his bilateral knees in February 1983.  It was discovered that such pain was located in the tibial tuberosity region.  While physical examination and X-rays of the knees did not show any signs of a stress fracture, a subsequent bone scan in May 1983 was positive for a stress fracture in both lower extremities.  The Veteran had been diagnosed with a healing stress fracture in his right and left tibia in October 1982.  Therefore, it is unclear whether the stress fracture identified in the bone scan was located in his knee region or in his bilateral tibias.  The remainder of the Veteran's service treatment records is clear for any treatment for, or diagnosis of, a right knee disability.  

The Veteran's post-service treatment records reflect that he does in fact have a disability in his right knee.  Specifically, a September 2000 VA treatment record reflects that the Veteran underwent an X-ray of his right knee, and the impression derived therefrom revealed "osteochrondritis dissecans medial femoral condyle with in situ sequestrum."  The Veteran later underwent another X-ray of his right knee in August 2007, the findings of which demonstrated an "osteochondral defect involving the medial femoral condyle containing a small bone fragment."  Based on findings from the August 2007 X-ray report and evaluation, the Veteran was diagnosed with "osteochondritis dissecans with free in situ bone fragment medial femoral condyle" and "mild medial compartmental osteoarthrosis."  

The Veteran was afforded a VA examination in June 2007 wherein the examiner discussed the Veteran's medical history and conducted a physical examination of the Veteran.  The examiner observed there to be no obvious deformities, malalignments, or rotary/angular malalignment of either tibia, and noted that the Veteran had full range of motion in both knees.  While he provided diagnoses for the Veteran's various lower extremities, he did not provide a diagnosis of Veteran's right knee condition, nor did he provide a medical opinion discussing whether the Veteran's right knee condition was etiologically related to his military service, and/or secondary to his service-connected residuals of the right tibia injury.  Indeed, while the Veteran's medical records are completely clear for any findings, treatment or diagnosis of a left knee disability, they do establish that the Veteran has a disability in his right knee.  The examiner demonstrated no knowledge of the September 2000 VA X-ray report which revealed findings of osteochondritis dessicans in the right knee.  In addition, he did not comment on the current condition of the Veteran's right knee.  As previously discussed above, VA treatment records subsequent to the June 2007 VA examination also reflect findings of osteochondritis dissecans and mild medial compartmental osteoarthrosis in the right knee.  See August 2007 VA treatment report.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The Board finds that the June 2007 VA examination was an inadequate examination for purposes of the Veteran's claim seeking service connection for his right knee disability.  The examiner appears to have overlooked medical records which reflect the discovery of osteochrondritis dissecans in the right knee, and he did not provide a diagnosis of the right knee condition.  In addition, an opinion regarding the etiology of the Veteran's right knee condition was not given.  Under the circumstances presented in this case, the Board finds that a new VA medical examination and opinion is required.  

Compensable Ratings for Service-Connected Right and Left Tibia Injury Residuals

The Veteran's service-connected residuals of the right and left tibia injuries are currently evaluated as noncompensably disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claims is required to allow for further development of the record.  

During the June 2007 examination, the Veteran complained of "heat, burning sensation and swelling" over both tibia areas with no associated weakness, fatigue or lack of endurance.  Upon physical examination, the examiner observed no obvious deformities, malalignments, or rotary or angular malalignment of either tibias.  Inspection of each tibia revealed no swelling, soft tissue thickening, bony deformity, or bony prominence over either tibial area, and there was no noted pain, tenderness, or discomfort over the proximal, middle or distal area of the tibia.  However, the Veteran did exhibit pain, discomfort, and tenderness over the medial and lateral aspects of his right ankle.  His range of motion in the right ankle was shown to be dorsiflexion to 10 degrees and plantar flexion to 25 degrees, with some discomfort over the lateral side of the ankle during repetitive range of motion.  His range of motion in the left ankle was shown to be dorsiflexion to 10 degrees and plantar flexion to 35 degrees, with no pain or discomfort over the ankle area.  According to the examiner, the evaluation of both the Veteran's tibias "was essentially normal for each tibia with no positive objective findings noted over either tibia area."  

While evaluation of the tibia has been described as "essentially normal," a review of the VA treatment records reflect that the Veteran has continuously sought treatment for pain in his right ankle and knee throughout the years.  A November 2006 X-ray report reflects findings of "soft tissue swelling in the [right] ankle joint predominantly along the medial compartment."  The Veteran later underwent another X-ray in April 2007, the findings of which revealed a "trimalleolar fracture [in the] right ankle."  The physician also showed concerned for an injury "to the distal tibiofibular syndesmosis."  Subsequent to his VA examination, the Veteran was seen at the VA medical center in August 2007 with complaints of right knee pain and his right knee was described as swollen upon examination.  In October 2007, the Veteran sought follow-up treatment for his right ankle, and while the physical examination showed no tenderness to palpation over the medial or lateral malleolus, findings from the X-rays revealed "consolidation of the comminuted fibular fracture" as well as "a partial union of the right medial malleolus."  

In his April 2008 646 Statement, the Veteran, through his representative, contends that symptoms stemming from his service-connected residuals from the right and left tibia injuries are more severe than the disability ratings reflect.  He specifically notes that his medical history reflects multiple follow up appointments for his right tibia.  

While the treatment records do not explicitly reflect a worsening of the Veteran's service-connected residuals of the right and left tibia injuries, they do reflect continuous treatment for his lower extremities.  It is unclear whether the difficulty he has experienced in his lower extremities are interrelated to his overall service-connected disabilities, and therefore indicative of a worsening of this condition.  Further, review of the claims file reveals that the Veteran has not been afforded another VA examination since the June 2007 evaluation, nearly four years ago.  The duty to assist the Veteran requires VA to provide a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  The duty to assist also includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when the evidence reflects that the severity of a disability may have increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a remand of the Veteran's increased rating claims is required to provide him an additional VA examination to ascertain the current nature and severity of his service-connected residuals of the right and left tibia injuries.  

Further review of the record reflects that the Veteran regularly received treatment for his legs, ankles and knees at the VAMC in Cincinnati, Ohio.  As this matter is being returned for further development, the Veteran's updated VA treatment records should also be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue a corrective Veterans Claims Assistance Act of 2000 letter with regard to the claim for service connection for a chronic right knee disability, to include as secondary to his service-connected residuals of right tibia injury.  The correspondence furnished to the Veteran should include a discussion of the information and evidence necessary to support this claim on both a direct basis and as secondary to his service-connected residuals of right tibia injury.  

2. Request records of bilateral lower leg, bilateral knee, and bilateral ankle treatment that the Veteran may have received at the VAMC in Cincinnati, Ohio since October 2007.  Copies of such records which are available should be associated with the claims folder.  

3. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected residuals of the right and left tibia injuries.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected disabilities should be noted in the examination report.  In addition, the examiner should discuss whether the Veteran displays slight or moderate knee or ankle disabilities in his lower extremities.  Also, the examiner should discuss whether the Veteran has been shown to have malunion of the right and/or left tibia with marked knee or ankle disability, or nonunion of the right and/or left tibia, with loose motion requiring the use of the brace.  

The examiner should also provide an opinion concerning the impact of the service-connected residuals of the right and left tibia injuries on the Veteran's ability to work.  

4. The Veteran should also be accorded an appropriate VA examination to determine the nature and etiology of any right knee disorder that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and VA medical records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should specifically take note of the September 2000 and August 2007 X-ray reports, which revealed findings of osteochrondritis dessicans in the right knee, as well as a diagnosis of mild medial compartmental osteoarthrosis.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current right knee condition, and provide diagnoses for all identified disabilities.  

b. Indicate the likelihood (likely, unlikely, or at least as likely as not) that any diagnosed right knee condition had its onset in service or otherwise is causally or etiologically related to a disease or injury incurred in active service.  If not, then the examiner should opine as to the likelihood (likely, unlikely, or at least as likely as not) that any diagnosed right knee condition present was caused, or aggravated, by the Veteran's service-connected residuals of right tibia injury.  [If the examiner determines that the Veteran's right knee condition was aggravated by his residuals of right tibia injury, the examiner should identify the level of disability caused by the residuals of right tibia injury, to the extent possible.]  

c. If the examiner does not find that the Veteran's currently diagnosed right knee condition is related to his service or his service-connected residuals of the right tibia injury, then he or she should provide an explanation on how pathology surrounding the Veteran's right knee condition is separate and distinct from pathology pertaining to the Veteran's residuals of the right tibia injury.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. Following completion of the above, re-adjudicate the issue of entitlement to service connection for a right knee disorder, to include as secondary to the service-connected residuals of right tibia injury, as well as the issue of entitlement to compensable ratings for the service-connected residuals of the right tibia injury and left tibia injury.  If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


